Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 

Response to Amendment


		a. Claims 17-18 have been added.

Response to Arguments

5.	Applicant's arguments filed on 05/20/2021 have been fully considered and are persuasive. Therefore new ground(s) of rejection has been applied and the rejection of Office Action sent on 03/22/2021 has been withdrawn.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI et al. (Patent NO. JP 02-215109 A; hereinafter Takagi; translation attached) in view of Johler et al. (Patent No. US 7,095,357 B1; hereinafter Johler).
Regarding Claim 1, Takagi teaches a non-liquid immersed transformer (See Fig. 1-Fig. 4; See page 7) comprising:
a core (1 in Fig. 1; See page 5);
a coil having a conductive winding (it is inherent that winding 2 in fig. 1 is part of a coil;) around the core (winding 2 around core 1 in fig. 1; See);
a solid insulation inside the coil (insulation 3 inside coil 2 and electrode 4 in Fig. 1; See page 2, page 7);
one or more floating electrodes in the solid insulation (two ends of electrodes 4 in fig. 1 are not connected to anything, therefore electrodes 4 are floating electrode, floating electrode 4 in insulation 3 in Fig. 1; See page 7),
wherein at least a part of the conductive winding and the one or more floating electrodes form one or more capacitive elements (capacitance is formed between floating electrode 4 and winding 2 in fig. 1; See page 6-page 7), respectively, and the transformer (transformer 6 in Fig. 1; See page 7) comprises 

Takagi teaches a metering device (7 in fig. 1),
Takagi is silent about a capacitance metering device.
However, Johler teaches the transformer comprises a capacitance metering device (metering device 60 connected between the electrodes plates 10 and 20 of the transformers 30 and 40 in Fig. 1; See Col. 3, Line 40 through Col. 4, Line 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Takagi by using the transformer comprises a capacitance metering device, as taught by Johler in order to analyze electrical properties (Johler; Col. 1, Lines 45-55).
Regarding Claim 2, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1.  Takagi further teaches comprising a plurality of floating electrodes distributed in the solid insulation (See plurality of 4 in 3 
Regarding Claim 8, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1.  Takagi further teaches wherein the floating electrode is placed along a portion of the solid insulation (electrode 4 is placed in a portion of 3 in Fig. 1; See page 5-page 7).
Regarding Claim 16, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi further teaches wherein the one or more floating electrodes in the solid insulation is not in contact with conductive elements of the coil (the edge of floating electrodes 4 in fig. 1 are not in contact with anything/power supply and is floating; See page 7).
Regarding Claim 17, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi further teaches wherein no portion of one of the one or more floating electrodes is in contact with conductive elements of the coil (no portion of electrode 4 is in contact with coil 2 in Fig. 1; See page 5-page 7).
Regarding Claim 18, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi further teaches wherein one of the one or more floating electrodes is in contact with the solid insulation on all sides (solid insulation 3 is in all sides of electrode 4 in Fig. 1; See page 3-page 6).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Johler further in view of van et al. (Patent No. US 4,663,603; hereinafter van).
Regarding Claim 9, Takagi in view of Johler teaches teaches the non-liquid immersed transformer according to claim 1. Takagi in view of Johler is silent about comprising a dry-type transformer.
van further teaches comprising a dry-type transformer (See Col. 3, Lines 30-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Takagi in view of Johler by using a dry-type transformer, as taught by van in order to achieve safe system (van; Col. 2, Lines 60-65).
Regarding Claim 10, Takagi in view of Johler teaches the non-liquid immersed transformer according to  claim 1. Takagi in view of Johler is silent about wherein the solid insulation comprises one of a polyester film, an epoxy resin, enamel or a meta-aramid material.
van further teaches wherein the solid insulation comprises one of a polyester film, an epoxy resin, enamel or a meta-aramid material (See Col. 2, Lines 45-50).
.
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Johler further in view of van further in view of Bormann et al. (Pub No. US 2016/0189858 A1; hereinafter Bormann).
Regarding Claim 3, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi further teaches whereby the capacitive element is formed between the floating electrode and the windings of the winding (See page 5-page 6).
Takagi in view of Johler is silent about wherein the conductive winding comprises foil turns, whereby the floating electrode is placed in the solid insulation between foil turns.
van teaches wherein the conductive winding comprises foil turns (See Col. 2, Lines 35-45), whereby the floating electrode is placed in the solid insulation between windings (floating electrode 12 is on insulation 9 in fig. 1; See Col. 4, Lines 30-40).

Takagi in view of Johler further in view of van is silent about winding comprises foil turns.
Bormann teaches transformer winding comprises foil turns (See [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Takagi, Johler and van by using winding comprises foil turns, as taught by Bormann in order to achieve larger regulation rate winding (Bormann; [0003]).
10.	Claims  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Johler further in view of Bormann et al. (Pub No. US 2016/0189858 A1; hereinafter Bormann).
Regarding Claim 4, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi in view of Johler is silent about wherein the conductive winding comprises a disk coil formed by foil, straps or continuously transposed conductors.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Takagi and Johler by using wherein the conductive winding comprises a disk coil formed by foil, straps or continuously transposed conductors, as taught by Bormann in order to achieve larger regulation rate winding (Bormann; [0003]).
Regarding Claim 5, Takagi in view of Johler further in view of Bormann teaches the non-liquid immersed transformer according to claim 4. Takagi further teaches wherein the floating electrode is placed between the solid insulation between turns of a disk of the disk coil (electrode 4 between insulation 3 which is between disk shape coil 2 in Fig. 1; See page 3-page 6), whereby the capacitive element is formed between the floating electrode and the turns of the conductive winding (See page 5-page 6).
Regarding Claim 6, Takagi in view of Johler further in view of Bormann teaches the non-liquid immersed transformer according to claim 4. Takagi further teaches wherein the floating electrode is a floating ring placed between disks of the disk coil (See ring shaped electrodes 4 between disk shape coils 2 in Fig. 3; See page 3-page 5), whereby the .
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Johler further in view of Koroglu et al. (Patent No. US 10,110,177 B1; hereinafter Koroglu).
Regarding Claim 7, Takagi in view of Johler teaches the non-liquid immersed transformer according to claim 1. Takagi further teaches whereby one or more capacitive elements is formed between the floating electrode and the conductive winding (See page 5-page 6).
Takagi in view of Johler is silent about wherein the conductive winding comprises
a layer-strap or a layer-CTC coil comprising layers, each layer having turns.
Koroglu teaches wherein the conductive winding (See 122-128 in Fig. 1; See Col. 6, Lines 20-40) comprises
a layer-strap (See Col.6, Lines 30-40) or a layer-CTC coil comprising layers, each layer having turns (See Col.6, Lines 25-30).
.
12.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Johler further in view of YANG et al. (Pub No. US 2019/0041450 A1; hereinafter Yang).
Regarding Claim 11, Takagi in view of Johler teaches a method of solid insulation of a dry type transformer comprising capacitive elements that include the one or more floating electrodes (the edge of 4 in fig. 1 are not in contact with anything and is floating of Takagi) according to  claim 1. Johler further teaches the method comprising measuring an electrical parameter of the capacitive element and wherein the electrical parameter measured is complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30).
Takagi in view of Johler is silent about assessing aging degree of at least a portion of a transformer; and calculating the aging degree as a function of the electrical parameter measurement.
However, Yang teaches assessing aging degree of at least a portion of a transformer (See [0060]); and calculating the aging degree as a function of the electrical parameter measurement (See [0061]).

Regarding Claim 12, Takagi in view of Johler further in view of Yang teaches the method according to claim 11. Johler further teaches wherein the electrical parameter measured complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30).
Regarding Claim 13, Takagi in view of Johler further in view of Yang teaches the method according to claim 11. Yang further teaches further comprising: measuring a first complex permittivity of the capacitive element at a first point in time; measuring a second complex permittivity of the capacitive element at a second point in time (measuring complex permittivity at different time domain and different time domain is interpreted at first point of time and second point of time; See [0061]-[0062]); calculating the aging degree as a function of the first and second complex permittivity measurement (See [0061]),
Regarding Claim 14, Takagi in view of Johler further in view of Yang teaches the method according to claim 11. Yang further teaches wherein measuring an electrical parameter comprises measuring complex permittivity in a broad frequency range (See [0054], [0061]).
Regarding Claim 15, Takagi in view of Johler further in view of Yang teaches the method according to  claim 11. Johler further teaches wherein measuring an electrical parameter comprises measuring complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30) in a low frequency range of between 0Hz and 5Hz (See Col. 2, Lines 55-65).

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	a. Fan et al. (Pub NO. US 2009/0256429 A1) discloses Permanent Magnet Generator.
b. Loeken et al. (Pub NO. US 2009/0173896 A1) discloses Method and Apparatus for Operating an Electric Discharge Device.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867